     Case 3:20-cv-01101-SI                           Document 1-2                          Filed 07/08/20                       Page 1 of 1




                                                     EXHIBIT 2




                                           rm
                                                                                                                                \
                                                i
                                            *d




                                                                                      it      I
                       fc ::                                  .




     -m            Sggig       Efi
                                                                                                                 ' •   •


                   sjjz-
          K.
                                   V                                  rm                                                   "i
                                                              MM
                       i                                      i 7 .1
                                       '
                                                ./        w
                                                                                                                                y
          wm^t                 I                              n
          g&:# |               *
          mm
          ^m>fm V                                         r
               ^Jk
                   m                                     fc                                              l
                                                                                                         R
                                                                                                         .   ,

                                                         Sr
                                                                                                  r^T"

                                                                            ,




      %•
                               K
                                                                                     ;C

                                                                                mrnxm. ;
R*
|                          1 %i
                                   «S * 7 'v *
p: :
                                      iiWVf
              _-



qjV       <
                            . / ^Sf /I
o.
>
                       :    y,             /X                     v   IV         r


                                                                                     7
                                                                                          /



 Eg   .
                       f yjMi                        $    .
                                                                                ' f
                                                                      R7i
 119                                                                  !f*
                                                                      wr

4                          #
                                                                  X
                   L                                             .« it ?
1 1                                                                  y k
                                                              J- r
                                                              !
